DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 1/11/2021 are acknowledged.  Claim 1 is amended; claims 2-8 and 14-20 are canceled; no claims are withdrawn; claims 1, 9-13 and 21-22 are pending and have been examined on the merits.

Claim Objections
Claims 1 and 9-11 are objected to because of the following informalities:
Claim 1 recites “wherein the molar ratio of lysophosphoglyceride:the sum of monoglyceride and fatty acid in the lipid matrix is between 1:3 and 1:12”.  The second component of the ratio would be more clearly defined if the second component is in a .  Appropriate correction is required.
Claim 9 recites “wherein the molar ratio of lysophosphoglyceride:the sum of monoglyceride and fatty acid in the lipid matrix is between 1:5 and 1:6”.  The second component of the ratio would be more clearly defined if the second component is in a parenthetical expression such as “wherein the molar ratio of lysophosphoglyceride:(the sum of monoglyceride and fatty acid) in the lipid matrix is between 1:5 and 1:6”.  Appropriate correction is required.
Claim 10 recites “wherein the lipid matrix has a lysophosphoglyceride:monoglyceride:fatty acid molar ratio between 1:4:2 and 1:2:4”.  The third component of the ratio would be more clearly defined if the third component is in a parenthetical expression such as “wherein the lipid matrix has a lysophosphoglyceride:monoglyceride:(fatty acid) molar ratio between 1:4:2 and 1:2:4”.  Appropriate correction is required.
Claim 11 recites “wherein the lipid matrix has a lysophosphoglyceride:monoglyceride:fatty acid molar ratio selected from the group consisting of 1:4:2, 1:3:3 and 1:3:2”.  The third component of the ratio would be more clearly defined if the third component is in a parenthetical expression such as “wherein the lipid matrix has a lysophosphoglyceride:monoglyceride:(fatty acid) molar ratio selected from the group consisting of 1:4:2, 1:3:3 and 1:3:2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-13 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing a basic neat lipid matrix which exhibits a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase, does not reasonably provide enablement for producing a drug delivery composition comprising a lipid matrix and a pharmaceutically acceptable carrier, wherein at least part of the lipid matrix is in a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the 
The claims are drawn to a composition comprising a lipid matrix and a pharmaceutically acceptable carrier, wherein at least part of the lipid matrix is in a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase, wherein the lipid matrix comprises lysophosphoglyceride, monoglyceride and fatty acid, and wherein the molar ratio of lysophosphoglyceride:(the sum of monoglyceride and fatty acid in the lipid matrix) is between 1:3 and 1:12, wherein bicarbonate is not included in the composition wherein the phase of at least part of the lipid matrix is broadly defined by only negative limitations (i.e. other than a lamellar phase, hexagonal phase or inverse hexagonal phase).  No prior art specifically teaches a drug delivery composition comprising the claimed lipid matrix and a pharmaceutically acceptable carrier wherein at least part of the lipid matrix is taught to be in a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase (although there is prior art which teaches compositions which inherently meet the claimed compositions as detailed in the rejections under 35 U.S.C. §102(b) below).  The chemical and physiological arts are considered unpredictable (MPEP 2164.03) and a person of ordinary skill in the art at the time of the invention would have not been aware of the claimed lipid matrix being in any phase other than lamellar, hexagonal or inverse hexagonal based on the nature of the invention and the disclosures of the prior art; 
The original disclosure does not have any working examples of a drug delivery composition comprising a lipid matrix and a pharmaceutically acceptable carrier, wherein at least part of the lipid matrix is in a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase.  The only disclosure of a lipid matrix being in a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase in the specification is at p. 23 (ll. 3-12) wherein a lipid matrix with the claimed composition of lysophosphatidylcholine, monoglyceride and fatty acid (Example 1, p. 19, l. 19 – p. 22, l. 13) had all the water content removed with vacuum and heat for 16-18 hours, while mixing in a reactor, to produce a ‘basic neat lipid matrix’ which exhibited “...a unique birefringence of unknown structure that was different from the lamellar and hexagonal phases of phosphatidylcholine and phosphatidylethanolamine, respectively (Fig. 3), but may be similar to the birefringent liquid crystalline phases in human intestinal contents during fat digestion (Holt, Fairchild and Weiss, Lipids 21:444-446, 1986).” (specification, p. 23, ll. 4-12).  However, there is no disclosure in the original submission of a drug delivery composition comprising a lipid matrix and a pharmaceutically acceptable carrier wherein the lipid matrix exhibits this unique phase structure.  In fact, the original disclosure teaches away from such compositions because when a pharmaceutically acceptable carrier (i.e. water with a pharmaceutical agent) is added to the composition, the lipid matrix reorganizes into either a lamellar structure (with 1-3 moles of water per mole of lipid matrix) or a hexagonal or inverse hexagonal structure (fully hydrated with 8 .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
effective amount" in claim 21, line 2, is a relative term which renders the claim indefinite.  The term "effective amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification only recites an “effective amount” at 4 points in the disclosure.  In two of these recitations, the specification discloses that the methods include administering to a subject in need of such treatment an effective amount of the compositions disclosed in the original disclosure (p. 7, ll. 27-28; p. 19, ll. 6-8) indicating that the “effective amount” limitation is an intended use recitation for the composition.  Intended use limitations in composition claims are evaluated by determining whether the prior art composition is capable of performing the intended use.  The specification also recites that the nutritional supplements include an effective amount of any of the foregoing compositions (p. 8, ll. 2-3; p. 19, ll. 11-13) providing support for the language of claim 21; however, the specification does not disclose how much an effective amount is or how to determine what an effective amount is.  The closest the original disclosure comes to describing what an effective amount of the drug delivery composition would be is in the paragraph on p. 19, ll. 6-15:
“In particular, methods for treating cystic fibrosis are provided. The methods include administering to a subject in need of such treatment an effective amount of the compositions described herein. The treatments favorable affect a physiological parameter of the subject related to the cystic fibrosis. Preferred physiological parameters include height-for-age Z score, weight-for-age Z score, forced expiratory volume, energy intake from diet, essential fatty acid status, fat soluble vitamin status 
It would appear that an “effective amount” for improving parameters such as height-for-age Z score, weight-for-age Z score, etc. would be highly dependent on the method of treatment of the CF patient such as number of administrations per day; hence, the paragraph on p. 19, ll. 6-15 does not resolve the indefiniteness of the limitation “effective amount” in claim 21.  Example 3 (pp. 28-31), referenced in the cited paragraph, discloses determination of the structure of the lipid matrix and discloses components which could be added to the lipid matrix to make a nutritional supplement, such as proteins, sugars, etc., but does not disclose what an effective amount of the drug delivery composition would be in the nutritional supplement.  Thus, the term "effective amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; hence, claim 21 is rejected under 35 U.S.C. 112(b) for indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 9-12 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yesair, US Patent 5891466, issued 4/6/1999 (cite A, PTO-892, 5/17/2018; herein “Yesair 1999”).
Yesair 1999 teaches submicron sized micellar particles of a lipid matrix (i.e. wherein at least part of the lipid matrix is in a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase, namely, a micellar phase) comprising lysophosphatidylcholine (LPC), monoglyceride (MG) and fatty acid (FA) at a 1:3:3 molar ratio (i.e. a molar ratio of lysophosphoglyceride:(the sum of monoglyceride and fatty acid in the lipid matrix) of 1:6 wherein the lysophosphoglyceride is lysophosphatidylcholine) mixed with water (pharmaceutically acceptable carrier) and bile salt in the absence of sodium bicarbonate (col. 14, ll. 21-44) anticipating claims 1, 9-12 and 21-22.  Regarding claims 9-12 and 21-22, the compositions comprise a lipid matrix and a pharmaceutically acceptable carrier wherein the lipid matrix comprises lysophosphoglyceride, monoglyceride and fatty acid, and wherein the molar ratio of lysophosphoglyceride:(the sum of monoglyceride and fatty acid in the lipid matrix) is between 1:3 and 1:12, wherein bicarbonate is not included in the composition, wherein 
It is noted that the compositions disclosed at col. 14, ll. 21-44 are not the mixed lipid-bicarbonate colloidal particles that the disclosure of Yesair 1999 is drawn to (Title), but are intermediate compositions in an experiment to examine the contribution of bile salts and sodium bicarbonate to the size of the particles and, subsequent to the analysis depicted in Fig. 3, sodium bicarbonate was added to the particles comprising 1:3:3 LPC:MG:FA, water (pharmaceutically acceptable carrier) and bile salt to further examine the contribution of sodium bicarbonate to the size of the particles.  However, the intermediate compositions disclosed at col. 14, ll. 21-44 and characterized in Fig. 3 comprise 1:3:3 LPC:MG:FA, water (pharmaceutically acceptable carrier) and bile salt without any sodium bicarbonate, exist in a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase, i.e. a micellar phase, and anticipate the claimed compositions.
Response to Arguments
Applicant’s arguments filed 1/11/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1, 9-13 and 21-22 under pre-AIA  35 U.S.C. 102(b) over the drug delivery compositions of Yesair, US Patent 5891466 (herein “Yesair 1999”), Applicant alleges (pp. 4-5), without any evidence, reasoned argument or citation to the Yesair 1999 document that “The Yesair 1999 compositions, in contrast, require bicarbonate.” (p. 5, ¶3).  This is incorrect.  The composition disclosed at col. 14, ll. 21-44 of Yesair 1999 consists of lysophosphatidylcholine, monoglyceride and fatty acid at a ratio of 1:3:3 put into water wherein the molar concentration of the total lipid was 1.7 mM, the composition was sonicated or sheared, then increasing amounts of the bile salt sodium taurocholate was added to the compositions and the size of the micelles of mixed lipid + bile salt were documented in Fig. 3.  The compositions produced at col. 14, ll. 21-44 of Yesair 1999 do not comprise sodium bicarbonate.  The disclosure further confirms this by adding sodium bicarbonate to the mixed lipid / bile salt / pharmaceutically acceptable carrier compositions to further reduce the particle size of the micelles to about 10 nm or less (“When bicarbonate was added with sonication to the formulations of the latter experiment, the particle size was further reduced to approximately 10 nm or less...”; col. 14, ll. 45-47).  Thus, the compositions disclosed at col. 14, ll. 45-47 of Yesair 1999, before the addition of sodium bicarbonate, consist of lysophosphatidylcholine, monoglyceride and fatty acid at a ratio of 1:3:3, water and bile salt with no sodium bicarbonate in a micellar phase.  Thus, .
Applicant argues that Yesair does not describe anywhere that the lipid particles are micellar particles, only that the bile salts are in a micellar state.  This is unpersuasive because Yesair documents the size of the bile salt / mixed lipid micellar particles in Fig. 3.
Applicant’s arguments are unpersuasive that the composition taught by Yesair 1999 at col. 14, ll. 21-44 does not anticipate the claimed compositions and the anticipation rejection is maintained with modification to address the amended claims and for clarity.

Claims 1, 9-13 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yesair, WO 00/13689 (cite N, PTO-892, 5/17/2018; herein “Yesair 2000”).
Yesair 2000 teaches drug delivery lipid matrix compositions for increasing fat absorption from the intestine of cystic fibrosis patients to be administered orally to the subject (Abst.; p. 1, ll. 9-16) which can be used for drug delivery (p. 7, l. 31 – p. 8, l. 4) wherein the composition comprises LPC, MG and FA in a 1:3:3 molar ratio (p. 2, l. 2 – p. 3, l. 10; LPC:MG:FA in a 1:3:3 molar ratio equals a ratio of 1:6 for lysophosphoglyceride:(the sum of monoglyceride and fatty acid in the lipid matrix), can comprise a pharmaceutically acceptable carrier (p. 8, ll. 18-28), and wherein the composition is in the form of colloidal particles (p. 5, ll. 22-26), i.e. wherein at least part of the lipid matrix is in a phase other than a lamellar phase, hexagonal phase or inverse 
Yesair 2000 teaches that the composition can comprise proteins (p. 7, l. 31 – p. 8, l. 4) and that the compositions are for administration to cystic fibrosis patients (p. 1, ll. 9-16) giving compositions which anticipate claims 21 and 22.
Regarding the negative limitation that bicarbonate is not included in the composition, Yesair 2000 teaches that bile salts or bicarbonate are optional components (p. 5, ll. 7-9) and the cited passages relied on in the rejection (Abst.; p. 1, ll. 9-16; p. 7, l. 31 – p. 8, l. 4; p. 2, l. 2 – p. 3, l. 10; p. 8, ll. 18-28; p. 5, ll. 22-26) do not recite including bicarbonate in the drug delivery compositions; hence, the anticipating compositions taught by Yesair 2000 are compositions which do not comprise the optional component, sodium bicarbonate.
Additionally, the drug delivery compositions of Yesair 2000 meet all the compositional limitations of claims 1, 9-13 and 21-22 (i.e. the drug delivery compositions comprise a lipid matrix and a pharmaceutically acceptable carrier wherein the lipid matrix comprises lysophosphoglyceride, monoglyceride and fatty acid, and wherein the molar ratio of lysophosphoglyceride:(the sum of monoglyceride and fatty acid in the lipid matrix) is between 1:3 and 1:12, wherein bicarbonate is not included in the composition, wherein the molar ratio of lysophosphoglyceride:(the sum of monoglyceride and fatty acid in the lipid matrix) is between 1:5 and 1:6, wherein the lipid matrix has a lysophosphoglyceride:monoglyceride:(fatty acid) molar ratio between 1:4:2 and 1:2:4, .

Response to Arguments
Regarding the rejection of claims 1, 9-13 and 21-22 under pre-AIA  35 U.S.C. 102(b) over Yesair, WO 00/13689 (cite N, PTO-892, 5/17/2018; herein “Yesair 2000”), Applicant admits that the compositions of Yesair 2000 do not necessarily include bicarbonate (“While the compositions of Yesair 2000 do not necessarily include bicarbonate...”; p. 6, ¶1); yet, inexplicably, argue that “the compositions of Yesair 2000 do not exclude bicarbonate as is required in the present claims”.  The rejection is over the embodiments of Yesair not comprising the optional component, sodium bicarbonate, as set forth at p. 11, ¶2 above.  
The instant disclosure does not exclude bicarbonate but recites it in the alternative or as an optional component: “Other components can be added to the reaction mixture, including agent(s) (e.g., monoglyceride(s)), fatty acid(s), multivalent ions (e.g., calcium), buffer salts (e.g., sodium bicarbonate), acids or bases, and water.” (specification, p. Any base which effectively raises the pH to the optimal range without interfering with the hydrolysis of phosphatidylcholine may be used. Aqueous sodium hydroxide or sodium bicarbonate may be used for this purpose.” (p. 13, ll. 13-15), “Alternatively, the pharmaceutical compounds can be added after the formation of the hexagonal matrix is complete, optionally after the formation of particles of desired size (e.g., by sonication in the presence of bicarbonate or other suitable ions as known to one of ordinary skill in the art).” (p. 18, ll. 13-16), and “The DSC analysis of a palmitoyl (16:0) matrix [16:0 LPC (1 mole); 16:0 MG (3 moles); 16:0 FA (3 moles)] that was sonicated in water showed a melting point at 64.6°C, the ionized lipid matrix in 15 mM sodium bicarbonate melted at 52°C and the ionized lipid matrix containing 0.5 moles of calcium ions per mole of the monomeric lipid matrix had a broad melting peak at about 35-40°C (Fig. 7).” (p. 23, ll. 25-29).
The above passages comprise every mention of sodium bicarbonate in the original disclosure.  The original disclosure does not exclude sodium bicarbonate from any composition.  Applicant argues that the original disclosure supports the exclusion of bicarbonate from the claimed composition because it is listed alternatively in the original disclosure: “Claim 1 has been amended to clarify that bicarbonate is not present in the composition, the basis for which is found in the positive recitation in the specification that bicarbonate can be added to the reaction mixture.  See e.g., page 10, lines 19-21, and Figure 7.”, (Remarks, p. 4, ¶1).  Hence, Applicant argues that recitation of sodium bicarbonate as an optional component is sufficient support for exclusion from the claimed composition but recitation of sodium bicarbonate as an optional component in Yesair 2000 is not sufficient support for Yesair teaching compositions without sodium bicarbonate.  This is illogical and unpersuasive.  It would appear that the original disclosure and the 

Claims 1, 9-12 and 21-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yesair, US Patent 5571517, issued 11/5/1996 (US Patent document cite 10, IDS, 10/15/2018; herein “Yesair 1996”).
Yesair 1996 teaches compositions comprising submicron sized micellar particles of a lipid matrix (i.e. wherein at least part of the lipid matrix is in a phase other than a lamellar phase, hexagonal phase or inverse hexagonal phase, namely, a micellar phase) comprising lysophosphatidylcholine (LPC), monoglyceride (MG) and fatty acid (FA) at a 1:3:3 molar ratio (i.e. a molar ratio of lysophosphoglyceride:(the sum of monoglyceride and fatty acid in the lipid matrix) of 1:6 wherein the lysophosphoglyceride is lysophosphatidylcholine) mixed with water (pharmaceutically acceptable carrier) and bile salt in the absence of sodium bicarbonate (col. 12, l. 49 – col. 13, l. 5) anticipating claims 1, 9-12 and 21-22.
Regarding claims 9-12 and 21-22,  the compositions comprise a lipid matrix and a pharmaceutically acceptable carrier wherein the lipid matrix comprises lysophosphoglyceride, monoglyceride and fatty acid, and wherein the molar ratio of lysophosphoglyceride:(the sum of monoglyceride and fatty acid in the lipid matrix) is between 1:3 and 1:12, wherein bicarbonate is not included in the composition, wherein 
It is noted that the compositions disclosed at col. 12, l. 49 – col. 13, l. 5 are not the mixed lipid-bicarbonate colloidal particles that the disclosure of Yesair 1996 is drawn to (Title), but are intermediate compositions in an experiment to examine the contribution of bile salts and sodium bicarbonate to the size of the particles and, subsequent to the analysis depicted in Fig. 3, sodium bicarbonate was added to the particles comprising 1:3:3 LPC:MG:FA, water (pharmaceutically acceptable carrier) and bile salt to further examine the contribution of sodium bicarbonate to the size of the particles.  However, the intermediate compositions disclosed at col. 12, l. 49 – col. 13, l. 5 and characterized in Fig. 3 comprise 1:3:3 LPC:MG:FA, water (pharmaceutically acceptable carrier) and bile salt without any sodium bicarbonate, exist in a phase other 

Response to Arguments
Regarding the rejection of claims 1, 9-13 and 21-22 under pre-AIA  35 U.S.C. 102(b) over Yesair, US Patent 5571517, issued 11/5/1996 (US Patent document cite 10, IDS, 10/15/2018; herein “Yesair 1996”), Applicant asserts that “The Yesair 1996 compositions, in contrast, require bicarbonate.” (p. 6, ¶5) without providing any evidence, reasoned argument or citation to the Yesair 1996 document to support the assertion.  
 The compositions disclosed at col. 12, l. 49 – col. 13, l. 5 of Yesair 1996 consist of lysophosphatidylcholine, monoglyceride and fatty acid at a ratio of 1:3:3 put into water wherein the molar concentration of the total lipid was 1.7 mM, the composition was sonicated or sheared, then increasing amounts of the bile salt sodium taurocholate was added to the compositions and the size of the micelles of mixed lipid + bile salt were documented in Fig. 3.  The compositions produced at col. 12, l. 49 – col. 13, l. 5 of Yesair 1996 do not comprise sodium bicarbonate.  The disclosure further confirms this by adding sodium bicarbonate to the mixed lipid / bile salt / pharmaceutically acceptable carrier compositions to further reduce the particle size of the micelles to about 10 nm or less (“When bicarbonate was added with sonication to the formulations of the latter experiment, the particle size was further reduced to approximately 10 nm or less...”; col. 13, ll. 6-8); hence, the disclosure of Yesair 1996 is clear that the compositions disclosed at col. 12, l. 49 – col. 13, l. 5 consist of lysophosphatidylcholine, monoglyceride and fatty 
Applicant is unpersuasive that the composition taught by Yesair 1996 at col. 12, l. 49 – col. 13, l. 5 comprises sodium bicarbonate and does not anticipate the claimed compositions; hence, the anticipation rejection is maintained with modification to address the amended claims and for clarity.

Double Patenting
The rejection of claims 1, 9-13 and 21-22 on the ground of non-statutory double patenting over claims 1 and 6-12 of U.S. Patent No. 7947306, as set forth at pp. 12-14 of the previous Office Action, is withdrawn in view of Applicant’s persuasive argument on pp. 6-7 of the Remarks.
The rejection of claims 1, 9-13 and 21-22 on the ground of non-statutory double patenting over claims 1-8 of U.S. Patent No. 8222233, as set forth at pp. 16-17 of the previous Office Action, is withdrawn in view of Applicant’s persuasive argument on p. 7 of the Remarks.
The rejection of claims 1, 9-12 and 21-22 on the ground of non-statutory double patenting over claims 1-5 of U.S. Patent No. 6426069, as set forth at pp. 19-20 of the previous Office Action, is withdrawn in view of Applicant’s persuasive argument on p. 7 of the Remarks.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.





/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651